UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7524



IRVING D. CHAPPELL,

                                               Petitioner - Appellant,

          versus


NORTH  CAROLINA   ATTORNEY     GENERAL;     STEVEN
MULLER; MICHAEL EASLEY,

                                              Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Russell A. Eliason, Magistrate
Judge. (CA-98-154-1)


Submitted:   March 11, 1999                   Decided:   March 16, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Irving D. Chappell, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Irving D. Chappell seeks to appeal the magistrate judge’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1998).   We have reviewed the record and the mag-

istrate judge’s opinion and find no reversible error. Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the magistrate judge. See Chappell v. North Caro-

lina Attorney General, No. CA-98-154-1 (M.D.N.C. Sept. 28, 1998).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          DISMISSED




                                  2